ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 98-482 concluding that MARC J. MALFARA of *552BLACKWOOD, who was admitted to the bar of this State in 1993, should be suspended from the practice of law for a period of six months for violating RPC 1.1(a) and (b) (gross neglect and pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), RPC 1.5(b) (failure to reduce basis of fee to writing), RPC 1.16(d) (failure to return client file and/or to otherwise protect client’s interest on termination of representation), and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice respondent should submit proof of his psychological fitness to practice law;
And good cause appearing;
It is ORDERED that MARC J. MALFARA is suspended from the practice of law for a period of six months and until the further Order of the Court, effective August 1, 2000; and it is further
ORDERED that prior to reinstatement to practice, respondent shall demonstrate by competent proof that he is psychologically fit to practice law; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.